Citation Nr: 1550776	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD) for the period prior to December 2, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to August 1979 and from October 1994 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD, assigning a 30 percent disability rating effective December 24, 2008.

In October 2010, during the pendency of appeal, the RO granted an increased rating of 70 percent for PTSD effective October 19, 2010.  

In April 2012, the Board assigned an effective date of December 2, 2009 for the increased PTSD rating and denied entitlement to a rating in excess of 30 percent for the period prior to December 2, 2009.  

The Veteran appealed the Board's April 2012 decision to deny an initial rating for PTSD in excess of 30 percent for the period prior to December 2, 2009 to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the case to the Board for further development.

In November 2013, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to December 2, 2009.  The Board also remanded the issue of entitlement to a TDIU.  The Veteran appealed the Board's decision with respect to the claim for an increased initial rating for PTSD to the Court, which vacated the Board's decision and remanded the case to the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With regard to the claim for a higher initial rating for PTSD for the period prior to December 2, 2009, the most recent Court decision, dated in February 2015, vacated the Board's November 2013 decision and remanded the case to the Board.  The Court found that the Board did not provide an adequate statement of reasons or bases for denying an initial rating in excess of 30 percent, as it failed to adequately consider December 2008 statements by the Veteran about having suicidal thoughts and a plan for suicide.  The Court also found that the Board reached improper conclusions without the input of a medical professional regarding a December 2009 letter of reprimand by the Veteran's employer.   The Court directed the Board to obtain a medical opinion addressing the December 2008 statements and the behavior discussed in the December 2009 letter, or to adequately explain why it cannot accept the Veteran's assertions that the behaviors were due to his psychiatric symptomology.  As such, a VA medical opinion is necessary.

With regard to the claim for a TDIU, it is unclear whether and when the Veteran became unemployed.  The Veteran first filed a claim for entitlement to TDIU in September 2012, indicating that he had stopped working in June 2012.  In August 2013, however, VA received a report that the Veteran was employed with the federal government and no longer wished to pursue his claim for a TDIU.  In a VA PTSD examination in October 2014, the Veteran reported that he last worked about one month prior to the examination, and that he had been laid off due to his employer's financial problems.  He also stated that he was looking for work and that he believed he was able to work.  As such, clarification on the Veteran's employment history is necessary.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the form be completed and returned to VA.

2.  Obtain a VA medical opinion from an appropriate medical professional on the severity of the Veteran's PTSD for the period from December 24, 2008 to December 2, 2009.  

The examiner should review and comment specifically on:  (a) a December 2008 VA treatment note in which the Veteran reported having thought about suicide, including thinking of a plan; and (b) a letter of reprimand dated in December 2009 regarding the Veteran's behavior at work.  

The examiner should specifically discuss whether the other incidents of physical conduct mentioned in the December 2009 letter of reprimand were early instances or impaired impulse control due to the Veteran's PTSD.  

The examiner should also describe the overall impact of the Veteran's PTSD on his occupational and social functioning during the relevant time frame.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  If any requested medical opinion cannot be given, the VA examiner should state the reason(s) why.  If an opinion cannot be provided without an examination, one should be provided.

3.  After completing the above development, readjudicate the issues.  If any benefits sought on appeal remain denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




